Citation Nr: 0107220	
Decision Date: 03/12/01    Archive Date: 03/16/01

DOCKET NO.  97-16 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a program of vocational rehabilitation 
training under the terms and conditions of Chapter 31, Title 
38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from June 1994 to February 
1996. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 determination by the 
Vocational Rehabilitation and Counseling Psychologist (VR&C) 
at the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, which denied the veteran's 
claim for a program of vocational rehabilitation under 
Chapter 31, Title 38, United States Code.  The veteran and 
his representative appeared before the undersigned Member of 
the Board at a hearing at the RO in January 2001.

The Board observes that the veteran disagreed with a June 
1998 denial of an increased evaluation for his service-
connected bilateral pes planus and that the RO provided a 
statement of the case on this issue in July 1998.  However, a 
substantive appeal to this issue does not appear to be of 
record.  The United States Court of Appeals for Veterans 
Claims (Court) has noted that 38 U.S.C.A. § 7105 (West 1991) 
establishes a series of very specific, sequential, procedural 
steps that must be carried out by a claimant and the RO or 
other "agency of original jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 1991)) before a 
claimant may secure "appellate review" by the BVA.  Absent a 
substantive appeal, the Board does not have jurisdiction over 
the issue.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993).    


FINDINGS OF FACT

1.  Service connection is currently in effect for 
gastritis/duodenitis, history of duodenal ulcer, H. pylori, 
assigned a 10 percent evaluation; bilateral pes planus with 
bilateral plantar fasciitis, hammertoes 3rd toes, hallux 
valgus, assigned a 10 percent evaluation; tinnitus, assigned 
a 10 percent evaluation, and right ear hearing loss, assigned 
a noncompensable evaluation.  The combined evaluation is 30 
percent.

2.  The veteran has a high school education, a 2-year 
associate's degree in Computer Electronics Engineering 
Technology, and worked during service as an 
electrical/mechanical equipment repairman.  In February 1997, 
he was employed from November 1996 to 1997, through a 
temporary employment agency, as an electronic assembler at 
Motorola. 

3.  In February 1997, a VA counseling psychologist concluded 
that the veteran did not have an employment handicap because 
he overcame his employability impairment through his 
employment.

4.  The veteran's employment in February 1997 was in a 
position which was consistent with his pattern of abilities, 
aptitudes, and interests and he was successfully maintaining 
that employment.

5.  The veteran returned to school in January 1997 and 
received an Associate Degree in private investigation in 
1998, and has been employed in this field since December 
1998. 

6.  The veteran's disabilities do not result in an employment 
handicap for vocational rehabilitation purposes.


CONCLUSION OF LAW

The criteria for establishing entitlement to a program of 
vocational rehabilitation under Chapter 31, Title 38, United 
States Code, have not been met.  38 U.S.C.A. 
§§ 3101, 3102, 5107 (West 1991 and Supp. 2000); 38 C.F.R. §§ 
21.40, 21.51, 21.52 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran, in his October 31, 1996 claim for Chapter 31 
vocational rehabilitation benefits, contended that he was 
entitled to vocational rehabilitation because of his service-
connected disabilities, including gastritis, pes planus with 
plantar fasciitis, and right hearing loss, with a combined 
disability evaluation of 30 percent.  He argued that he 
needed further training in his current field of electronics 
to prepare for future employment opportunities and compete in 
the employment arena.  Consequently, he requested assistance 
for education through the Chapter 31 vocational 
rehabilitation program.  

The purpose of vocational training under Chapter 31, Title 
38, United States Code, is to enable veterans with service-
connected disabilities to become employable to the maximum 
extent feasible and to obtain and maintain suitable 
employment.  38 U.S.C.A. § 3100 (West 1991 & Supp. 2000); 38 
C.F.R. § 21.1 (2000).  Pertinent law and VA regulations 
provide that a person shall be entitled to a rehabilitation 
program under Chapter 31 if such person is a veteran who has 
a service-connected disability rating at 20 percent or more 
which was incurred or aggravated in service on or after 
September 16, 1940 and is determined by VA to be in need of 
rehabilitation because of an employment handicap.  38 
U.S.C.A. § 3102(1) (West 1991 & Supp. 2000); 38 C.F.R. § 
21.40 (2000).  Further, a veteran shall also be entitled to a 
program of vocational rehabilitation if the veteran has (A) a 
service-connected disability rated at 10 percent; and (B) the 
veteran has a serious employment handicap.  38 U.S.C.A. § 
3102(2) (West 1991).

The regulation governing "employment handicap" is set forth 
in 38 C.F.R. § 21.51, and basically requires evidence of an 
impairment of the veteran's ability to prepare for, obtain, 
or retain employment consistent with the veteran's abilities, 
aptitudes and interests.  38 C.F.R. § 21.51(b) (2000).  The 
term "impairment" is defined as a restriction on 
employability caused by disabilities, negative attitude 
towards the disabled, deficiencies in education and training, 
and other pertinent factors.  38 C.F.R. § 21.51(c) (2000).  
The law provides that an "employment handicap" does not 
exist when either the veteran's employability is not 
impaired, that is, when a veteran who is qualified for 
suitable employment does not obtain or maintain such 
employment for reasons within his control, or when the 
veteran has overcome the effects of impairment of 
unemployability through employment in an occupation 
consistent with his pattern of abilities, aptitudes, and 
interests, and is successfully maintaining such employment.  
38 C.F.R. § 21.51(f)(2)(i) & (iii) (2000).

The Board notes that a change in the law established the 
requirement that a veteran's employment handicap must be as 
the result of a service-connected disability in order for the 
veteran to receive VA vocational rehabilitation benefits.  
"The Veterans Benefits Improvements Act of 1996" Pub. L. 
No. 104-275, 110 Stat. 3322 (Oct. 9, 1996).  The effective 
date this pertinent amendment enacted by the passage of this 
Act only applies with respect to claims of eligibility or 
entitlement to services and assistance (including claims for 
extension of services and assistance) under Chapter 31 filed 
on or after the date of the enactment of the Act, or October 
9, 1996.  As the veteran filed his claim for Chapter 31 
vocational rehabilitation benefits October 31, 1996, the 
veteran's employment handicap must be due to his service-
connected disabilities.  Cf. Davenport v. Brown, 7 Vet. App. 
476 (1995).

Here, the Board notes that service connection has been 
established for gastritis/duodenitis, history of duodenal 
ulcer, H. pylori, assigned a 10 percent evaluation; bilateral 
pes planus with bilateral plantar fasciitis, hammertoes 3rd 
toes, hallux valgus, assigned a 10 percent evaluation; 
tinnitus, assigned a 10 percent evaluation, and right ear 
hearing loss, assigned a noncompensable evaluation.  The 
combined evaluation is 30 percent.

As the veteran meets the disability evaluation requirements 
for entitlement to Chapter 31 benefits, the only issue in 
this case is whether the veteran has an "employment 
handicap."  38 U.S.C. § 3102(1)(A) (1991 & Supp. 2000); 38 
C.F.R. §§ 21.1(b), 21.40(a) (2000).  Upon review of the 
evidence, the Board finds that the preponderance of the 
evidence revealed that as of February 1997, the veteran had 
overcome the effects of the impairment of employability 
through employment in an occupation consistent with his 
pattern of abilities, aptitudes and interest, and was 
successfully maintaining such employment.  

The veteran underwent a counseling evaluation from December 
1996 to February 1997.  The veteran requested assistance 
obtaining employment in the field of electronics as well as 
financial assistance for living.  It was noted that the 
veteran had a high school education, completed a 2-year 
associate's degree in Computer Electronics Engineering 
Technology in 1994, and worked as an electrical/mechanical 
equipment repairman during service from 1994 to 1996.  It was 
noted that the veteran received a medical discharge from 
service due to pes planus with fasciitis.  In November 1996 
the veteran began working as a technician; however, he left 
that position after 2 weeks because the job required 
prolonged standing and as he was not able to do so.  The 
veteran reported that he obtained employment at Motorola 
through a temporary agency in November 1996 and that the job 
was scheduled to end in early February 1997.  The veteran 
stated that he applied for vocational rehabilitation benefits 
to enable him to obtain an Associates Degree in Electronics 
Engineering Technology from a recognized facility and then to 
complete a Bachelor's Degree so he could obtain stable 
continuous employment as an Electronics Technician.  The 
counselor stated that the position of Electronics Technician 
did not involve prolonged walking or standing.  An 
Individualized Employment Assistance Plan (IEAP) stating the 
above objective was prepared and sent to the veteran in 
December 1996.  The veteran did not complete and return it. 
The counselor reported that he spoke with the veteran in 
February 1997, and the veteran advised that he had been hired 
as an electronics assembler at Motorola on a permanent basis, 
that he began attending college in January 1997, and that he 
was pursuing a degree in private investigation.

In a February 1997 counseling determination, the counselor 
determined that the veteran had restrictions and limitations 
in lifting, running, and prolonged walking and standing due 
to his service-connected disabilities including chronic 
plantar fasciitis with pes planus, tinnitus, and hearing 
loss.  The counselor determined that the veteran had an 
impairment.  The counselor also determined that the veteran's 
service-connected pes planus materially contributed to his 
impairment.  However, the counselor noted that the veteran 
was permanently employed, had reasonably developed marketable 
skills, and completed formal training in the area of 
electronics.  The counselor stated that the veteran described 
his job duties as compatible with his physical capabilities.  
It was also noted that he was studying for an associate's 
degree in private investigation.  The counseling 
psychologist, in February 1997, determined that the veteran 
had overcome any limitations to his employability imposed by 
his service-connected disabilities and thus, did not have an 
employment handicap. 
 
In March 1997, the veteran reported that he was no longer 
able to work in field of electronics due to his service-
connected disabilities and need to retrain into another 
vocation.  In an April 1997 statement, a friend of the 
veteran, H.G., reported that the veteran stated that he was 
unable to do any job that required prolonged standing and 
that he was exposed to high pitched sounds which bothered his 
ears.  H.G. stated that the veteran worked as a bench repair 
technician for Motorola until he was laid off because they 
did not have any work for him to do.

A November 1997 private medical evaluation reveals diagnoses 
of pes planus deformity, hearing impairment more on the 
right, and neck and lower back pain.  The physician 
recommended vocational evaluation and training to a desk job 
with a need for vocational retraining.

Transcripts reveal that the veteran began course of study for 
an associate's degree in private investigation in January 
1997, received this degree in June 1998, that he began a 
course of study for a bachelor's degree in criminal justice 
in January 1999, and received this degree in October 2000.  
According to the veteran, he has been employed as a security 
officer since December 1998.

At his January 2001 hearing, the veteran testified that he 
was never hired on a permanent basis by Motorola and worked 
for them through a temporary placement agency until he was 
told not to come in to work one day in 1997.  He testified 
that the temporary agency sent him to another job, where he 
smashed his thumb on the first day.  According to the 
veteran, he received worker's compensation after that job and 
decided to pursue another vocational area.  The veteran 
stated that he got a job in security while he pursued another 
field of study and became employed in his current position.

At his January 2001 hearing, the veteran maintains that he 
was seeking retroactive payment for his Associate and 
Bachelor's degrees as he should have been found to have had 
an employment handicap in 1997 and Chapter 31 benefits 
awarded at that time.  However, the evidence of record at the 
time of the February 1997 counseling evaluation did not 
demonstrate that his disabilities prevented him from 
performing his job in a satisfactory manner.

Overall, it is clear that the veteran has an impairment in 
employability.  Therefore, the determinative issue for 
purposes of this claim is whether he overcame the effects of 
the impairment in employability through employment in an 
occupation consistent with his pattern of abilities, 
aptitudes, and interests and was successfully maintaining 
such employment.  38 C.F.R. § 21.51(f)(2)(iii) (2000).  On 
this point, the Board must conclude that he did.

Upon review, the Board finds that, according to the 1997 VR&C 
vocational rehabilitation report, the veteran completed high 
school and a 2-year associates degree in electronics prior to 
serving 4 years in the military.  Since service, he had been 
employed through a temporary agency in various positions 
using his skills in electronics until after he began his 
studies for an Associates Degree in private investigation.  
Although information of record indicates that the veteran was 
hired in a permanent position in February 1997, he has since 
stated that he was never permanently hired.  Nonetheless, it 
is clear from the evidence and testimony that he worked 
consistently through the temporary placement agency in 
electronic positions from November 1996 until some point 
after February 1997.  At the time of his February 1997 
counseling evaluation, the veteran described his job duties 
as electronic assembler to be compatible with his physical 
capabilities. 

Based on the above evidence, the VR&C counseling report 
reflects that the veteran's occupation at the time of the 
February 1997 evaluation was suitable in regard to his 
experience and training, did not aggravate his disabilities, 
and suited his interests and abilities.  The counseling 
psychologist concluded that the veteran had overcome the 
effects of the impairment in his employability and, thus, did 
not have an employment handicap.  The Board agrees with this 
conclusion.  The veteran's work experience at that time was 
as an electronics technician and repairman.  He had a college 
degree in electronics computer engineering technology. 

Overall, the Board finds that his employment as an 
electronics assembler was wholly consistent with the above-
listed experience, abilities, aptitude, and interests.  While 
the Board concedes that this job may not have been perfectly 
suitable for his physical ability, given his pes planus and 
hearing and tinnitus disorders, it is further noted the 
veteran stated that his job duties were compatible with his 
physical capabilities.  The laws and regulations do not 
require that an occupation be a perfect match in order to 
conclude that a veteran overcame his employability 
impairment. They require that the current job be "consistent" 
with the overall pattern of a veteran's abilities, aptitudes, 
and interests.  38 C.F.R. § 21.51(f)(2)(i)(iii) (2000).  In 
this case, the Board concludes that the occupation satisfied 
these requirements, as was opined by a VA psychologist on 
vocational evaluation.  

Additionally, the Board notes that the evidence indicates 
that the veteran was laid off from this job; however, 
according to the veteran's own testimony he was placed in 
another position consistent with his abilities by the temp 
agency.  The Board further observes that the record does not 
show that the veteran had substantial periods of 
unemployment, an unstable work history, or significant 
impairment in his ability to prepare for, obtain or retain 
employment consistent with his abilities, aptitudes, and 
interests.  In addition, despite his credible statements of 
experiencing difficulty with prolonged standing and ear pain, 
there is no evidence of record demonstrating that his 
disabilities interfered with his employment or that he has 
been terminated because of deficiencies in education and 
training or because of the negative attitude of others 
towards his disability.  Thus, the judgment of the counseling 
psychologist that the veteran's employment had established 
that he had overcome the effects of the impairment of 
employability appears to be reasonable.  The Board finds that 
the veteran overcame his employability impairment and was not 
entitled to Chapter 31 vocational rehabilitation benefits.

The Board notes that the veteran reported that he injured his 
thumb in mid-1997 and elected not to return to the field of 
electronics.  According to the evidence, the veteran then 
completed his Associate and Bachelors Degree in private 
investigation and criminal justice and has been employed in 
this field.  It is for this education that the veteran is 
seeking retroactive benefits.  The Board sympathizes with the 
veteran's difficulties in his initial area of employment, 
electronics, and understands his desire to improve his 
situation by obtaining training in a different vocational 
area.  However, it must be pointed out the underlying tenet 
of VA's vocational rehabilitation program is to enable 
veterans with service-connected disabilities to obtain 
independence in daily living and to obtain and maintain 
suitable employment.  In this case, the veteran, in February 
1997 and thereafter, to his credit, was independent and had 
suitable employment.

Accordingly, the Board finds that the criteria necessary to 
establish eligibility for benefits under Chapter 31 have not 
been met.  The veteran did not have an employment handicap.  
38 U.S.C. §§ 3101, 3102, 5107 (1991 & Supp. 2000); 38 C.F.R. 
§§ 21.1, 21.35, 21.40, 21.51 (2000). 


ORDER

Entitlement to payment of Chapter 31 vocational 
rehabilitation benefit is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

